Citation Nr: 1607534	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Evaluation of bilateral hearing loss disability currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to November 1968.

These matters came before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana. 

In November 2015, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 10 percent for the service connected bilateral hearing loss disability.  At the November 2015 videoconference hearing, the Veteran testified his hearing loss had worsened since the most recent VA examination of June 2014.  He testified that he could not hear the phone ring even with his hearing aids, how he now has to use the speakerphone on the phone or he cannot hear the conversation, and that he mostly had to look at people's face to be able to understand them.  

Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Also, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  Likewise, when a Veteran claims that his condition is worse than when originally rated, VA's duty to assist includes providing a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995).

In this case, evidence has been submitted suggesting that the Veteran's hearing loss disability has worsened since previously examined by way of the Veteran's testimony at the videoconference hearing.  Therefore, a remand is necessary for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination to ascertain the severity and manifestations of his hearing loss disability in accordance with the provisions of 38 C.F.R. § 4.85(a).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available to and reviewed by the examiner.

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




